Citation Nr: 1700506	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  05-09 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance and/or housebound status.  

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left hip affecting flexion of the left thigh.

4.  Entitlement to an initial compensable evaluation for degenerative joint disease of the left hip affecting extension of the left thigh.

5.  Entitlement to an initial compensable evaluation for degenerative joint disease of the left hip affecting abduction of the left thigh.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of April 2003.  During the course of the lengthy appeal period, final dispositions were reached on the issues originating with the April 2003 rating decision, most recently in a March 2016 rating decision that granted service connection for left hip disabilities.  The Veteran appealed the ratings assigned for the service-connected left disabilities, and the higher rating issues are currently before the Board.  The additional issues remaining for appellate consideration derive from rating decisions dated in September 2013 (SMC) and June 2014 (TDIU).  

The appeal was most recently remanded by the Board in May 2015, for development of the issues of service connection for a left hip disability (since granted by the Agency of Original Jurisdiction (AOJ)), and entitlement to a TDIU rating and to SMC.  

The issues of entitlement to service connection for a right hip disability has been raised by the record in a May 2016 substantive appeal.  This claim was previously denied by the RO, but was not appealed.  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

All issues except entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran meets the schedular requirement for TDIU; and, based on his work experience and education, his service-connected disabilities render him unemployable.


CONCLUSION OF LAW

The criteria for an award of TDIU are met. 38 U.S.C.A. §§ 1155 , 5107(b) (West  2014); 38 C.F.R. § 4.16 (a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this issue, no discussion of VA's duty to notify or assist is necessary.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran is in receipt of a combined 70 percent schedular rating.  Although he does not have a single disability rated at 40 percent or higher, there are several listed circumstances under which combined ratings for multiple disabilities will meet the requirement of one 40 percent rated service-connected disability.  38 C.F.R. § 4.16(a).  Among these is for disabilities resulting from a common etiology.  38 C.F.R. § 4.16(a)(2).  Here, the Veteran is in receipt of a 20 percent rating for degenerative disc disease and spondylosis, with radiculopathy to the right and left upper extremities, each rated 20 percent disabling.  The combined rating for these disabilities is 50 percent.  See 38 C.F.R. § 4.20.  Thus, he meets the requirement for a single disability that is rated at 40 percent higher.  The percentage requirements for TDIU under 38 C.F.R. § 4.16 (a) are met.  

The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable.  In addition to the cervical spine and related disabilities, service connection is in effect for residuals of a fracture of the left malleolus, and for degenerative joint disease of the left hip, as well as tinnitus, for a combined rating of 70 percent.

The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The VA examinations in December 2015 all resulted in similar conclusions, namely, that the functional limitations associated with the condition being examined did not allow for physical occupational activities, but that sedentary activities such as answering phones, typing, computer work, or filing were not affected.  

The record does not include an opinion regarding the impact of all of the Veteran's service-connected disabilities on his employment.  However, the Court has held that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id.   In Geib v. Shinseki, 733 F.3d 1350 (2013), the Federal Circuit held that VA's duty to assist did not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities. "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Id. at 1354.

In this case, the Veteran has not worked since 1982.  He was granted disability benefits by the Social Security Administration (SSA) in August 1982, with the only listed disability being arteriosclerotic heart disease and angina pectoris.  However, the Veteran believes that he is now unable to work due to his service-connected disabilities, alone, without regard, to non-service-connected conditions including heart disease.  

The examiner in December 2015 concluded that the Veteran could only work in sedentary occupations.  However, according to the SSA records, his only employment involved physical labor; he had prior experience as a laborer, roughneck, and meat cutter.  He worked as a field communications crewman during his active service.  His most recent experience had been as a carpenter, but this job had required the use of power tools to construct forms for cement.  He has a high school education, and the record does not indicate that he has ever been employed at any job even approaching a sedentary occupation.  

In light of the above, the weight of the evidence shows that the severity of the multiple service-connected disabilities render the Veteran incapable of obtaining and retaining substantially gainful employment for which he may be qualified.  His disabilities affecting his cervical spine, upper extremities, left hip and left ankle preclude him from physical employment, and limited education and employment history, which required physical activity, would clearly limit his ability to secure any type of sedentary work.  Therefore, in resolving all doubt in the Veteran's favor, the Board concludes TDIU is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to a TDIU rating is granted.


REMAND

Pursuant to the May 2015 Board remand, the Veteran was afforded a VA examination that included an examination of the right knee.  Unfortunately, in July 2016, after the completion of the March 2016 VA examination and subsequent appellate development, the Court issued a precedent decision that renders the previous VA examinations inadequate.  The Court's decision addressed the interpretation of the final sentence of 38 C.F.R. § 4.59, which reads as follows:  "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court held that the actions set forth in this sentence were mandatory.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court also held that whether all of the range of motion testing described in 38 C.F.R. § 4.59 must be conducted in a specific case is a medical determination.  Id.  However, in cases such as this, where there are disabilities in both knees, it is not possible to test the opposite undamaged joint.  Id., fn 7.   The Court also indicated that if the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in a specific case, "he or she should clearly explain why that is so."  

Notwithstanding the deficiencies of the March 2016 examination, the Board notes that the August 2009 VA examination tested active motion only, and  that the subsequent examinations in November 2014 and December 2015 did not address whether the range of motion was active or passive.  These two latter examinations answered the question as to whether the Veteran had pain with weight-bearing, but without reference to range of motion.  Moreover, although only about a year apart, the November 2014 examination noted that there was no pain with weight-bearing, while the December 2015 examination reported that there was.  Because the Court held that testing set forth in 38 C.F.R. § 4.59 is mandatory, the Board is unable to find any reason why this case should be excepted.  Therefore, a new examination must be obtained that includes the required elements.  

Regarding the issues of entitlement to SMC based on the need for aid and attendance and/or housebound status, the previously ordered development was not accomplished.  Board remand instructions are neither optional nor discretionary, and substantial compliance is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999). Specifically, the requested VA examination was not provided.  It is not clear why the Aid and Attendance/Housebound examination was not performed, as it was included in the list of requested examinations.  Instead, the AOJ relied on a March 2015 examination, which the Board had stated, in its May 2015 Remand, was inadequate.  An adequate examination must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated March 2016 to the present from the Alexandria, Louisiana, VA Health Care System.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the manifestations and severity of the Veteran's service-connected left hip disabilities.  In particular, the examination must include tests of all applicable ranges of motion (including flexion, extension, abduction, adduction, and rotation) in active motion, passive motion, weight-bearing, and nonweight-bearing.  Findings of the opposite (right) hip must also be included, unless the examiner states that the left hip is damaged (abnormal).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In addition, the necessary findings to evaluate functional loss during flare-ups pursuant to Mitchell and DeLuca must be included as well. 

The Veteran's electronic claims file must be available to the examiner in conjunction with the examination.  Any necessary studies, to include X-rays or an MRI, if indicated, should be obtained and reviewed prior to the final report.  The examination report must include a complete rationale for all opinions expressed.

3.  Arrange for a VA aid and attendance examination, to determine whether the Veteran requires the actual regular aid and attendance of another person, due to his service-connected disabilities, which consist of fracture of the left medial malleolus; degenerative joint disease of the left hip; degenerative disc disease and spondylosis of the cervical spine; radiculopathy of both upper extremities; and tinnitus.  This includes, but is not limited to, assessment of the following:
   *  inability of the veteran to dress or undress himself or to keep himself ordinarily clean and presentable; 
   *  frequent need to adjust prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid;
   *  inability to feed himself through loss of coordination of upper extremities or through extreme weakness; 
   *  inability to attend to the wants of nature; 
   *  incapacity, physical or mental, which requires care and assistance on a regular basis to protect the veteran from hazards or dangers incident to his daily environment.  

The examiner should also address whether the Veteran is substantially confined to his premises, i.e., restricted to his residence except for medical treatment purposes.  The claims folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale for all opinions expressed must be provided. 

4.  Thereafter, review the claims for higher initial ratings for degenerative joint disease of the left hip, and SMC based on the need for aid and attendance or housebound status, in light of all evidence of record.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


